Case: 1:19-cr-00149-BYP Doc #: 1 Filed: 03/13/19 1of2. PagelD# 1

 

   

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, )
> § eS =
) f Oo 4 C 4 i i
_v. ) CA od 9 R 4 9
) Title 18, United States Code,
CHRISTOPHER PEET, ) Sections 922(g)(1) and
) 924(a)(2)
Defendant. )

 

COUNT 1
(Felon in Possession of Firearm and Ammunition, 18 U.S.C. §§ 922(g)(1) and 924(a)(2))

The Grand Jury charges:

On or about January 3, 2019, in the Northern District of Ohio, Eastern Division,
Defendant CHRISTOPHER PEET, having been previously convicted of crimes punishable by
imprisonment for terms exceeding one year, those being: Domestic Violence, on or about July
23, 2014, in Case Number CR-14-585435, in Cuyahoga County Common Pleas Court;
Attempted Felonious Assault, on or about July 23, 2014, in Case Number CR-14-583985, in
Cuyahoga County Common Pleas Court; Drug Trafficking, on or about July 25, 2011, in Case
Number CR-11-550267, in Cuyahoga County Common Pleas Court; Drug Trafficking, on or
about July 25, 2011, in Case Number CR-11-549903, in Cuyahoga County Common Pleas
Court; Improper Discharge of a Firearm into a Habitation or School with Firearm Specification,
on or about April 30, 2001, in Case Number CR-00-396060, in Cuyahoga County Common
Pleas Court; and Felonious Assault, on or about June 3, 1997, in Case Number CR-97-349719, in
Cuyahoga County Common Pleas Court, did knowingly possess in and affecting interstate

commerce a firearm, to wit: a Smith & Wesson, Model 5946 STNLS, omm caliber semi-
Case: 1:19-cr-00149-BYP Doc #:1 Filed: 03/13/19 2 of 2. PagelD #: 2

automatic pistol, bearing serial number TDN6812, and twelve (12) rounds of 9mm caliber
ammunition, said firearm and ammunition having been shipped and transported in interstate
commerce, in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
